DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/08/2021 has been entered.

Response to Arguments
	Applicant’s arguments on pages 4 and 5, filed on 09/08/2021 have been fully considered and are not persuasive.
	Applicant argues with respect to claim 1 that Potin and Banbury does not disclose 
	the second optical unit includes a correction optical system that corrects an incident angle of the image light with respect to the second diffraction element, and
	the correction optical system has a light incident/emission surface on which the image light from the first optical unit is incident and which the image light diffracted by the first diffraction element is emitted toward the third optical unit.
Potin teaches 

	along an optical path of image light emitted from an image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager),
	a first optical unit (relay optic 29);
	a second optical unit (diffractive mirror 21) that include a first diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1), wherein,
	the correction optical system (as a whole 22) has a light incident/emission surface on which the image light from the first optical unit (29) is incident and which the image light diffracted by the first diffraction element (29 to 21 and then 1st or 3rd lens in power group 22) is emitted toward the third optical unit (1st or 3rd lens in power group 22).
	Banbury teaches a display (figure 1) comprising, 
a fourth optical unit (reflective collimator 5) that includes a second diffraction element (diffractive combiner 4), a first diffraction angle of the image light at the first diffraction element (diffractive element 11)  is different from a second diffraction angle of the image light at the second diffraction element (4; column 2, lines 51-68 and shown in figure 1),
	the second optical unit (12) includes a correction optical system that corrects an incident angle of the image light (column 3, lines 1-20 teaches light is then quasi-axially reflected) with respect to the second diffraction element (column 2, lines 50-68 and column 3, lines 1-20 teaches light is quasi-axially reflected at a concave mirror 12 so that it impinges on the element 11 and then reflected upwardly towards the second group of optical elements 9 and 10 then upwards to mirror 3, then mirror 3 reflected the light through a diffractive combiner 4 disposed diagonally across the viewing space, to a reflective collimator 5).
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Potin et al. US 6,788,442 (hereinafter Potin) in view of Banbury et al. US 4,927,234 (hereinafter Banbury).
Regarding claim 1, Potin teaches 
a display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3), comprising,
	along an optical path of image light emitted from an image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager),
	a first optical unit (relay optic 29);
	a second optical unit (diffractive mirror 21) that include a first diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1), wherein,
	the correction optical system (as a whole 22) has a light incident/emission surface on which the image light from the first optical unit (29) is incident and which the image light diffracted by the first diffraction element (29 to 21 and then 1st or 3rd lens in power group 22) is emitted toward the third optical unit (1st or 3rd lens in power group 22).
	Potin is silent regarding a fourth optical unit that includes a second diffraction element, a first diffraction angle of the image light at the first diffraction element is different from a second diffraction angle of the image light at the second diffraction element,
	the second optical unit includes a correction optical system that corrects an incident angle of the image light with respect to the second diffraction element.
	Banbury teaches a display (figure 1) comprising, 
a fourth optical unit (reflective collimator 5) that includes a second diffraction element (diffractive combiner 4), a first diffraction angle of the image light at the first diffraction element (diffractive element 11)  is different from a second diffraction angle of the image light at the second diffraction element (4; column 2, lines 51-68 and shown in figure 1),
	the second optical unit (12) includes a correction optical system that corrects an incident angle of the image light (column 3, lines 1-20 teaches light is then quasi-axially reflected) with respect to the second diffraction element (column 2, lines 50-68 and column 3, lines 1-20 teaches light is quasi-axially reflected at a concave mirror 12 so that it impinges on the element 11 and then reflected upwardly towards the second group of optical elements 9 and 10 then upwards to mirror 3, then mirror 3 reflected the light through a diffractive combiner 4 disposed diagonally across the viewing space, to a reflective collimator 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Potin to use a fourth optical unit that includes a second diffraction element, a first diffraction angle of the image light at the first diffraction element is different from a second diffraction angle of the image light at the second diffraction element and the second optical unit includes a correction optical system that corrects an incident angle of the image light with respect to the second diffraction element as taught by Banbury, for the purpose of having an efficient photometric performance a dual or triple-waveband collimator and combiner (column 3, lines 48-52).
Regarding claim 2, Potin in view of Banbury teaches the invention as set forth above and Banbury further teaches 
	the display device (figure 1), wherein 
the second diffraction angle (light ray diffraction from diffractive combiner 4) is greater than the first diffraction angle (light ray diffraction from diffractive element 11; as shown in figure 1 the second diffraction angle is greater than the first diffraction angle).  The reason for combining is the same as above in claim 1.
Regarding claim 4, Potin in view of Banbury teaches the invention as set forth above and Potin further teaches 
	the display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3), 
wherein the correction optical system (as a whole 22) deflects the image light (light rays in figure 3) dispersed by the first diffraction element (diffractive mirror 21; column 6, lines 46-51 teaches the power group 22 is placed for example so that the first pupillary image 24 is in the path of the light rays between the spherical mirror 1 and the power group 22 and shown in figure 3).
Regarding claim 6, Potin in view of Banbury teaches the invention as set forth above and Potin further teaches 
	the display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3), 
wherein the correction optical system (as a whole 22) changes an incident angle of the image light (light rays in figure 3) with respect to the first diffraction element (relay optic 29; column 6, lines 46-51 teaches the power group 22 is placed for example so that the first pupillary image 24 is in the path of the light rays between the spherical mirror 1 and the power group 22 and column 5, lines 50-65 teaches affords collimation of the image finally perceived by the eye 3).
Regarding claim 7, Potin in view of Banbury teaches the invention as set forth above and Potin further teaches 
the display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3), 
wherein the correction optical system (as a whole 22) changes an incident position of the image light (light rays in figure 3) with respect to the first diffraction element (relay optic 29; column 6, lines 46-51 teaches the power group 22 is placed for example so that the first pupillary image 24 is in the path of the light rays between the spherical mirror 1 and the power group 22 and column 5, lines 50-65 teaches affords collimation of the image finally perceived by the eye 3).
Regarding claim 9, Potin in view of Banbury teaches the invention as set forth above and Banbury further teaches 
the display device (figure 1), wherein the correction optical system (12)is structured to correct an emission angle of the image light dispersed at each wavelength  (column 3, lines 1-20 teaches light is then quasi-axially reflected) such that light having a specific wavelength and light having a peripheral wavelength are substantially parallel when being emitted from the second diffraction element (4; column 2, lines 50-68 and column 3, lines 1-20 teaches light is quasi-axially reflected at a concave mirror 12 so that it impinges on the element 11 and then reflected upwardly towards the second group of optical elements 9 and 10 then upwards to mirror 3, then mirror 3 reflected the light through a diffractive combiner 4 disposed diagonally across the viewing space, to a reflective collimator 5 then to combiner 4. where light is reflected off of diffractive combiner 4 is substantially parallel).    The reason for combining is the same as above in claim 1.
Regarding claim 10, Potin in view of Banbury teaches the invention as set forth above and Potin further teaches 
the display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen. The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube. An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane. The image provided by the imager may be plane, spherical or even have some other shape. The paths of the light rays from the screen 20 of the imager up to the user's eye 3), wherein	
	the correction optical system (as a whole 22) is integrally (interpreted as belonging as a part of the whole) provided with the first diffraction element (21; 22 and 21 are belonging as a part of the whole as a device) of the second optical unit (21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potin et al. US 6,788,442 (hereinafter Potin) in view of Banbury et al. US 4,927,234 (hereinafter Banbury) as applied to claim 1 above, and further in view of Ellis GB2163869A.
Regarding claim 8, Potin in view of Banbury teaches the invention as set forth above but is silent regarding the correction optical system includes a prism.
Ellis teaches the display device (figure 1), wherein the correction optical system (lens clusters 23, 25 and wedge-shaped body 27 and page 1, lines 66 to 130 and page 2 lines 1 to 25 teaches it is a collimating system) includes a prism (wedge-shaped body 27 and title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Potin in view of Banbury to use the correction optical system includes a prism as taught by Ellis, for the purpose of slim lateral dimension (page 2, lines 1- 27).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/            Primary Examiner, Art Unit 2872